Exhibit 10.3

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
June 4, 2012 by and among PARKWAY PROPERTIES LP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), PARKWAY PROPERTIES,
INC., a corporation incorporated under the laws of the State of Maryland (the
“Parent”), each of the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of March 30,
2012 (as in effect immediately prior to the date hereof, the “Credit
Agreement”);

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement subject to the terms and conditions
of this Amendment; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendment to Credit Agreement. The parties hereto agree that
the Credit Agreement is amended as follows:

(a) The Credit Agreement is hereby amended by inserting the following new
definitions into Section 1.1 in their appropriate alphabetical location:

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of June 4, 2012 by and among the Borrower, the Parent, each of the Lenders
party thereto and the Administrative Agent.

“Series D Articles Supplementary” means, collectively, the Articles
Supplementary of the Parent establishing the Series D Preferred Stock filed with
the Department of Assessments and Taxation of the State of Maryland on (i) May
29, 2003, (ii) August 5, 2010, and (iii) May 16, 2011.

“Series D Preferred Stock” means Parent’s Series D Cumulative Redeemable
Preferred Stock, par value $.001 per share.

“Series E Preferred Stock” means the Parent’s Series E Convertible Cumulative
Redeemable Preferred Stock, par value $.001 per share, if and when issued.

“Series E Articles Supplementary” means Articles Supplementary of the Parent
establishing the Series E Preferred Stock in the form of Exhibit D to that
certain Securities Purchase Agreement dated as of May 3, 2012 by and between the
Parent and TPG VI Pantera Holdings, L.P.



--------------------------------------------------------------------------------

“TPG Investor” means any of TPG VI Pantera Holdings, L.P. and its Affiliates or
funds or partnerships managed or advised by it or any of its Affiliates but not
including, however, any portfolio company of the foregoing.

(b) The Credit Agreement is hereby further amended by adding the following
sentence to the end of the definition of the term “Mandatorily Redeemable
Stock”:

In addition, the Series E Preferred Stock shall not be considered to be
Mandatorily Redeemable Stock under the immediately preceding clause (a) or
(c) if: (i) the obligation of the Parent to redeem the Series E Preferred Stock
at the election of any holder of the Series E Preferred Stock upon the
occurrence of a Change of Control (as defined in the Series E Articles
Supplementary)(such redemption right as set forth in Section 4(b) of the Series
E Articles Supplementary, the “Series E Change of Control Option”) is subject to
the prior repayment in full of the Loans and all other Obligations, in each
case, to the extent then due and payable; or (ii) the holders of the Series E
Preferred Stock waive or eliminate the Series E Change of Control Option with
respect to all shares of Series E Preferred Stock.

(c) The Credit Agreement is hereby further amended by restating Section 9.1.(g)
in its entirety to read as follows:

(g) Dividends and Other Restricted Payments. The Parent shall not, and shall not
permit the Borrower or any of their Subsidiaries (other than Parkway Properties
Office Fund I, L.P., Parkway Properties Office Fund II, L.P. and any other
Consolidated Affiliate (provided that the Administrative Agent has given its
prior written consent to such Consolidated Affiliate being excluded from the
restrictions of this subsection (g))) to, declare or make any Restricted
Payment; provided, however, that the Parent, the Borrower and their respective
Subsidiaries may declare and make the following Restricted Payments so long as,
other than in the case of clause (v), no Default or Event of Default would
result therefrom:

(i) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute, cash dividends to its shareholders
in an aggregate amount not to exceed the greater of (i) the amount required to
be distributed for the Parent to remain in compliance with Section 7.12. or
(ii) 90% of Funds From Operations;

(ii) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent to
distribute, and the Parent may so distribute cash distributions to its
shareholders of capital gains resulting from gains from certain asset sales to
the extent necessary to avoid payment of taxes on such asset sales imposed under
Sections 857(b)(3) and 4981 of the Internal Revenue Code;

(iii) a Subsidiary that is not a Wholly Owned Subsidiary may make cash
distributions to holders of Equity Interests issued by such Subsidiary;

 

2



--------------------------------------------------------------------------------

(iv) Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary;

(v) the Borrower may pay cash dividends to the Parent to the extent necessary
for the Parent to redeem, and the Parent may so redeem the Series E Preferred
Stock upon the exercise by any holder thereof of the Series E Change of Control
Option unless (A) the events that trigger the Series E Change of Control Option
(such events the “Change of Control”) also result in an Event of Default that is
not waived and (B) the maturity of the Obligations is accelerated pursuant to
Section 10.2 upon the consummation of the Change of Control; and

(vi) so long as any Series E Preferred Stock remains outstanding, the Borrower
may pay cash dividends to the Parent to the extent necessary to distribute, and
the Parent may so distribute, cash dividends to the holders of the Series D
Preferred Stock (in accordance with the terms of the Series D Articles
Supplementary) and the Series E Preferred Stock (in accordance with the terms of
the Series E Articles Supplementary).

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, (x) the Borrower may only declare and make
cash distributions to the Parent and other holders of partnership interests in
the Borrower with respect to any fiscal year to the extent necessary for the
Parent to distribute, and the Parent may so distribute, an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.12. and (y) the Borrower and the Parent may make the Restricted
Payments described in the immediately preceding clauses (v) and (vi) subject to
compliance with the terms thereof. If a Default or Event of Default specified in
Section 10.1.(a), Section 10.1.(b), Section 10.1.(e) or Section 10.1.(f) shall
exist, or if as a result of the occurrence of any other Event of Default any of
the Obligations have been accelerated pursuant to Section 10.2.(a), the Parent
shall not, and shall not permit the Borrower or any Subsidiary to, make any
Restricted Payments to any Person other than to the Parent, the Borrower or any
Subsidiary (other than Restricted Payments described in the immediately
preceding clause (v) which may be made subject to compliance with the terms
thereof); provided that, so long as any Series E Preferred Stock remains
outstanding, the existence of a Default or Event of Default under
Section 10.1.(b) shall not prohibit the payment of Restricted Payments under the
immediately preceding clause (vi).

(d) The Credit Agreement is hereby further amended by restating the first
sentence of Section 9.7 in its entirety to read as follows:

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) results in an Event of Default or (b) could reasonably be
expected to have a Material Adverse Effect, but in no event shall the Parent
permit any amendments or modifications to the terms of subordination of the
Series E Change of Control Option to the Obligations as set forth in
Section 4(b) of the Series E Articles Supplementary in any manner that could
reasonably be expected to be adverse to the interest of the Administrative
Agent, the Issuing Bank and the Lenders.

 

3



--------------------------------------------------------------------------------

(e) The Credit Agreement is hereby further amended by restating the first
sentence of Section 9.8 in its entirety to read as follows:

The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate, except (a) as
set forth on Schedule 6.1.(r), (b) payments made pursuant to the Management
Services Agreement between the Parent and TPG VI Management, LLC dated as of the
First Amendment Date, (c) Restricted Payments to the extent the same are
permitted by Section 9.1.(g) or (d) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Parent, the
Borrower, such other Loan Party or such other Subsidiary and upon fair and
reasonable terms which are no less favorable to the Parent, the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

(f) The Credit Agreement is hereby further amended by restating
Section 10.1(l)(i) in its entirety to read as follows:

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% (or solely in the case of the TPG Investors, 49.9%)
of the total voting power of the then outstanding voting stock of the Parent; or

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) A counterpart of this Amendment duly executed by the Borrower, the Parent
and all of the Lenders;

(b) A file-stamped copy of the Articles Supplementary for the Series E Preferred
Stock in the form attached hereto as Exhibit B filed with the Department of
Assessments and Taxation of the State of Maryland;

(c) An Acknowledgement substantially in the form of Exhibit A attached hereto,
executed by each Guarantor; and

(d) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

 

4



--------------------------------------------------------------------------------

Section 3. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each of the Parent and the Borrower has the right and power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of each of the Parent and the Borrower and each of this Amendment and
the Credit Agreement, as amended by this Amendment, is a legal, valid and
binding obligation of each of the Parent and the Borrower enforceable against
such Person in accordance with its respective terms except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(b) Compliance with Laws, etc. The execution and delivery by each of the Parent
and the Borrower of this Amendment and the performance by each such Person of
this Amendment and the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice or otherwise: (i) require any Governmental Approval
or violate any Applicable Law (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Parent, the Borrower or any Loan Party, or any indenture, agreement or other
instrument to which the Parent, the Borrower or any other Loan Party is a party
or by which it or any of its respective properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party other than in favor
of the Administrative Agent for its benefit and the benefit of the Lenders and
the Issuing Bank.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Parent and Borrower. Each of the
Parent and the Borrower hereby repeats and reaffirms all representations and
warranties made by such Person to the Administrative Agent and the Lenders in
the Credit Agreement and the other Loan Documents to which it is a party on and
as of the date hereof with the same force and effect as if such representations
and warranties were set forth in this Amendment in full; provided, that if any
such representations and warranties expressly relate solely to an earlier date,
such representations and warranties shall have been true and correct on and as
of such earlier date.

Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all costs and expenses (including attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

5



--------------------------------------------------------------------------------

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendment contained herein shall be deemed to be effective as of the
Effective Date.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

BORROWER: PARKWAY PROPERTIES LP By:  

Parkway Properties General Partners, Inc.,

its sole general partner

By:  

       /s/ David R. O’Reilly

  Name:   David R. O’Reilly   Title:  

Executive Vice President,

Chief Investment Officer and

Interim Chief Financial Officer

By:  

  /s/ M. Jayson Lipsey

  Name:   M. Jayson Lipsey   Title:  

Executive Vice President and

Chief Operating Officer

PARENT: PARKWAY PROPERTIES, INC. By:  

      /s/ David R. O’Reilly

  Name:   David R. O’Reilly   Title:  

Executive Vice President,

Chief Investment Officer and

Interim Chief Financial Officer

By:  

  /s/ M. Jayson Lipsey

  Name:   M. Jayson Lipsey   Title:  

Executive Vice President and

Chief Operating Officer

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender, and as a Lender By:   

/s/ Andrew W. Hussion

   Name:   Andrew W. Hussion    Title:   Vice President

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]

 

BANK OF AMERICA, N.A., as a Lender By:  

  /s/ Michael Duncan

  Name:   Michael Duncan   Title:   Senior Vice President

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

  /s/ Andrew T. White

  Name:   Andrew T. White   Title:   Senior Vice President

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]

 

ROYAL BANK OF CANADA, as a Lender By:  

  /s/ Brian Gross

  Name: Brian Gross   Title:   Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]

 

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

  /s/ Timothy Sylvain

  Name: Timothy Sylvain   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

  /s/ Rita Lai

  Name: Rita Lai   Title:   Senior Credit Banker

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]

 

SEASIDE NATIONAL BANK & TRUST, as a Lender By:  

  /s/ Thomas N. Grant

  Name: Thomas N. Grant  
Title:   Senior Vice President and Chief Credit Officer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]

 

TRUSTMARK NATIONAL BANK, as a Lender

By:  

  /s/ Gretchen Ware

  Name: Gretchen Ware   Title:   First Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of June 4, 2012 (this “Acknowledgement”)
executed by each of the undersigned (the “Guarantors”) in favor of Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative Agent”)
and each “Lender” a party to the Credit Agreement referred to below (the
“Lenders”).

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of March 30,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
March 30, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;

WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a First Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures on Next Page]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

THE GUARANTORS: PARKWAY PROPERTIES, INC.
PARKWAY PROPERTIES GENERAL PARTNERS, INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title: 111 CAPITOL BUILDING LIMITED PARTNERSHIP By:   Parkway Jackson
LLC, its sole general partner By:   Parkway Properties LP, its sole member By:  
Parkway Properties General Partners, Inc., its sole general partner By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signatures continued on next page]

 

A-2



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PARKWAY JACKSON LLC By:   Parkway Properties LP, its sole member By:   Parkway
Properties General Partners, Inc.,   its sole general partner By:  

 

  Name:   Title: By:  

 

  Name:   Title: PARKWAY LAMAR LLC By:   Parkway Properties LP, its sole member
By:   Parkway Properties General Partners, Inc.,   its sole general partner By:
 

 

  Name:   Title: By:  

 

  Name:   Title:

[Signatures continued on next page]

 

A-3



--------------------------------------------------------------------------------

[Signature Page to Guarantor Acknowledgement]

 

PARKWAY JHLIC LP By:   Parkway Properties General Partners, Inc.,   its sole
general partner By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ARTICLES SUPPLEMENTARY

[See Attached]

 

B-1



--------------------------------------------------------------------------------

ARTICLES SUPPLEMENTARY

RECLASSIFYING 16,000,000 SHARES OF COMMON STOCK INTO

SERIES E CONVERTIBLE CUMULATIVE REDEEMABLE PREFERRED STOCK

PARKWAY PROPERTIES, INC.

PARKWAY PROPERTIES, INC., a Maryland corporation (the “Corporation”), hereby
certifies to the Maryland State Department of Assessments and Taxation that:

FIRST: Pursuant to authority granted to and vested in the Board of Directors of
the Corporation (the “Board”) by Article V, Section 3 the Charter of the
Corporation (the “Charter”), and pursuant to the provisions of Section 2-208 of
the Maryland General Corporation Law (the “M.G.C.L.”), the Board, at a meeting
held on May 3, 2012, regarding the possible sale and issuance by the Corporation
of convertible preferred stock, adopted resolutions duly classifying 16,000,000
shares of Common Stock, par value $.001 per share (the “Common Stock”) of the
Corporation into a new series of 16,000,000 shares of preferred stock to be
designated as “Series E Convertible Cumulative Redeemable Preferred Stock, par
value $.001 per share”, of the Corporation (the “Series E Preferred Stock”) and
has provided for the issuance of such shares;

SECOND: The reclassification increases the number of shares classified as Series
E Preferred Stock from no shares immediately prior to the reclassification to
16,000,000 shares immediately after the reclassification. The reclassification
decreases the number of shares classified as Common Stock from 64,578,704 shares
immediately prior to the reclassification to 48,578,704 shares immediately after
the reclassification.

THIRD: Subject in all cases to the provisions of Article V of the Charter, the
following is a description of the preferences, conversion and other rights,
voting powers, restrictions, limitations as to dividends and other
distributions, qualifications and terms and conditions of redemption of the
Series E Preferred Stock of the Corporation:

Section 1. Designation, Amount and Rank. This series of preferred stock is
designated as Series E Convertible Cumulative Redeemable Preferred Stock, par
value $.001 per share. The number of shares constituting the Series E Preferred
Stock shall be 16,000,000. The Series E Preferred Stock, both as to payment of
dividends and to distribution of assets upon liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, shall rank (a) senior
to the Common Stock and each other class or series of capital stock of the
Corporation hereafter created that does not expressly rank pari passu with or
senior to the shares of Series E Preferred Stock as to payment of dividends and
to distribution of assets upon liquidation, dissolution or winding up of the
Corporation, whether voluntary or involuntary (collectively, the “Junior Stock”)
(b) pari passu with (i) the Corporation’s 8.00% Series D Cumulative Redeemable
Preferred Stock, par value $.001 per share (“Series D Preferred Stock”) and
(ii) any class or series of preferred stock established in accordance with the
terms of the Charter, the terms of which specifically provide that such class or
series of capital stock ranks on a parity with the Series E Preferred Stock as
to payment of dividends and to distribution of assets upon liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary
(collectively with the Series D Preferred Stock, the “Parity Stock”), and
(c) junior to any class or

 

B-2



--------------------------------------------------------------------------------

series of preferred stock of the Corporation hereafter created in accordance
with the Charter and these Articles Supplementary (and any other agreements of
the Corporation) that expressly ranks senior to the shares of Series E Preferred
Stock as to payment of dividends and to distribution of assets upon liquidation,
dissolution or winding up of the Corporation, whether voluntary or involuntary.

Section 2. Dividend Rights.

(a) Dividends on Common Stock. If the Corporation declares, pays or sets aside
for payment any dividend on any share of Common Stock, then at the time of such
dividend the Corporation shall simultaneously declare a dividend on each issued
and outstanding share of Series E Preferred Stock, with payment to be in the
same form as is being paid to the holders of Common Stock and in an amount equal
to the product of (i) the applicable dividend payable on each share of Common
Stock multiplied by (ii) the number of shares of Common Stock issuable upon
conversion of a share of Series E Preferred Stock (without taking into account
any limitations or restrictions on the convertibility of the shares of Series E
Preferred Stock), in each instance as calculated on the record date for
determination of holders entitled to receive such dividend. Such dividend will
be paid to the holders of record at the close of business on the date specified
by the Board at the time such dividend is declared, which shall be on or prior
to the payment date for the applicable dividend on a share of Common Stock.

(b) Mandatory Dividends on Series E Preferred. The Corporation shall pay
quarterly dividends in cash (except as provided below) when, as and if declared
by the Board, out of funds legally available therefor as provided by the
M.G.C.L. (“Legally Available Funds”), on each issued and outstanding share of
Series E Preferred Stock in an amount, if positive, equal to (i) the Liquidation
Preference of such share of Series E Preferred Stock multiplied by the
Applicable Quarterly Dividend Rate (as defined below) minus (ii) the amount of
any dividend paid or being concurrently paid, as the case may be, on such share
of Series E Preferred Stock pursuant to Section 2(a) during the Series E
Quarterly Period (as defined below) to which such quarterly dividend relates
(and, to the extent not previously deducted from a prior quarterly dividend, the
amount of any dividend paid pursuant to Section 2(a) during the preceding Series
E Quarterly Period, excluding the first Series E Quarterly Period). Such
dividends shall, beginning on the Mandatory Dividend Commencement Date, be
cumulative and payable (if declared) quarterly on each Applicable Quarterly
Dividend Payment Date (except that if such date is not a Business Day (as
defined below), then such dividend will be payable on the preceding Business
Day) to the holders of record at the close of business on the date specified by
the Board at the time such dividend is declared. The first such dividend shall
be for a period of less than a full quarter. Dividends on a share of Series E
Preferred Stock pursuant to this Section 2(b) shall begin to accrue and be
cumulative from the Mandatory Dividend Commencement Date to and including the
first to occur of (i) the date on which all amounts owed with respect to such
share of Series E Preferred Stock are paid by the Corporation to the holder
thereof in connection with the redemption of such share pursuant to Section 4
hereof or the liquidation of the Corporation pursuant to Section 5 hereof,
(ii) the date on which such share of Series E Preferred Stock is converted into
shares of Common Stock hereunder (on which date all accrued and unpaid dividends
thereon shall be paid), or (iii) the date on which such share is otherwise
acquired and paid for by the Corporation. Notwithstanding the foregoing, at the
Corporation’s option, the dividends payable pursuant to this Section 2(b) on
first three Applicable Quarterly Dividend

 

B-3



--------------------------------------------------------------------------------

Payment Dates following the Mandatory Dividend Commencement Date may be paid by
the issuance of additional shares of Series E Preferred Stock with an aggregate
Liquidation Preference equal to the amount of the dividend; provided, however,
that the Corporation shall pay such dividends in cash instead of issuing such
additional shares of Series E Preferred Stock if, immediately after giving
effect to such proposed issuance and assuming (immediately following such
proposed issuance) the conversion of all such shares of Series E Preferred Stock
then held by TPG and its affiliates, TPG and its affiliates would hold in excess
of forty nine percent (49.0%) of the Common Stock issued and outstanding.

(c) Cumulative Dividends. Dividends on the shares of Series E Preferred Stock
will accrue daily whether or not the Corporation has earnings, whether or not
there are Legally Available Funds and whether or not such dividends are declared
and will be computed on the basis of a 360-day year of twelve 30-day months,
and, for any period greater or less than a full year will be computed on the
basis of the actual number of days elapsed in the period divided by 365. No
interest, or sum of money in lieu of interest, shall be payable in respect of
any dividend payment or payments on Series E Preferred Stock that may be in
arrears. Any dividend payment with respect to the Series E Preferred Stock
pursuant to Section 2(a) or 2(b) above shall first be credited against any prior
accrued and unpaid dividends. If any shares of Series E Preferred Stock are
outstanding, no full dividends (other than in shares of Common Stock or other
capital stock ranking junior to Series E Preferred Stock as to dividends and
upon liquidation) shall be declared or paid or set apart for or payment on the
Common Stock or any other shares of stock ranking, as to distributions, on
parity with our junior to the Series E Preferred Stock for any period unless
full cumulative dividends have been or contemporaneously are declared and paid
or declared and a sum sufficient for the payment thereof set apart for such
payments on shares of the Series E Preferred Stock for all past distribution
periods and the then current distribution period.

(d) Pro Rata Distribution. All dividends paid with respect to the Series E
Preferred Stock pursuant to this Section 2 shall be paid pro rata in respect of
each share of Series E Preferred Stock entitled thereto. In the event that the
Legally Available Funds available for the payment of cash dividends shall be
insufficient for the payment of the entire amount of dividends payable with
respect to the Series E Preferred Stock on any date on which the Board has
declared the payment of a dividend, the payment date or otherwise, the amount of
any Legally Available Funds shall be allocated for the payment of dividends with
respect to the Series E Preferred Stock and any other shares of capital stock
ranking, as to distributions, on a parity with the Series E Preferred Stock for
any period pro rata based upon the amount of accrued and unpaid dividends on
such shares of capital stock.

(e) Certain Definitions. For purposes of these Articles Supplementary, the
following capitalized terms shall have the meanings set forth below:

(i) “Applicable Quarterly Dividend Payment Date” shall mean, with respect to any
Series E Quarterly Period, the date during such period on which the Corporation
is to pay its quarterly Common Stock dividend, and if no such dividend is paid
during such period, the last day of such Series E Quarterly Period.

 

B-4



--------------------------------------------------------------------------------

(ii) “Applicable Quarterly Dividend Rate” shall mean, with respect to any share
of Series E Preferred Stock then issued and outstanding, (A) eight percent (8%)
per annum for the first three (3) Series E Quarterly Periods beginning on the
Mandatory Dividend Commencement Date, (B) twelve percent (12%) per annum for
four (4) Series E Quarterly Periods following such first three (3) Series E
Quarterly Periods and (C) fifteen percent (15%) per annum for each Series E
Quarterly Period following such first seven (7) Series E Quarterly Periods.

(iii) “Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday or
Friday that is not a day on which banking institutions in New York City are
authorized or obligated by law or executive order to close.

(iv) “Issue Date” shall mean the first date on which a share of Series E
Preferred Stock is issued.

(v) “Liquidation Preference” shall mean $11.25 per share of Series E Preferred
Stock, as such amount may be adjusted from time to time pursuant to, and in
accordance with, the terms hereof.

(vi) “Mandatory Dividend Commencement Date” shall mean one hundred eighty (180)
days after the Issue Date.

(vii) “Series E Quarterly Period” shall mean (A) the period commencing on the
Mandatory Dividend Commencement Date to and including the last day of the
calendar quarter in which the Mandatory Dividend Commencement Date falls, and
(B) each subsequent three (3) month period commencing on the day after the end
of the prior Series E Quarterly Period.

(viii) “TPG” means TPG VI Pantera Holdings, L.P.

Section 3. Voting Rights.

(a) General. Except as otherwise set forth in this Section 3, or except as
otherwise from time to time required by applicable law, the holders of shares of
Series E Preferred Stock will have no voting rights.

(b) Right to Vote in Certain Circumstances. So long as any shares of Series E
Preferred Stock remain outstanding, the Corporation will not without the
affirmative vote or consent of the holders of at least two-thirds of the shares
of the Series E Preferred Stock outstanding at the time, given in person or by
proxy, either in writing or at a meeting (voting separately as a class),
(i) authorize or create, or increase the authorized or issued amount of, any
class or series of capital stock ranking senior to the Series E Preferred Stock
with respect to payment of dividends or the distribution of assets upon
liquidation, dissolution or winding up or reclassify any authorized capital
stock of the Corporation into such shares, or create, authorize or issue any
obligation or security convertible into or evidencing the right to purchase any
such shares; or (ii) amend, alter or repeal the provisions of the Corporation’s
Charter or these Articles Supplementary, whether by merger, consolidation or
otherwise (an “Event”), so as to materially and adversely affect any right,
preference, privilege or voting power of the Series E Preferred Stock or the
holders thereof; provided, however, with respect to the occurrence of any Event
set

 

B-5



--------------------------------------------------------------------------------

forth in (ii) above, so long as the Series E Preferred Stock remains outstanding
with the rights, preferences, privileges and voting power thereof unchanged in
any material and adverse respect, taking into account that upon the occurrence
of an Event the Corporation may not be the surviving entity, the occurrence of
any such Event shall not be deemed to materially and adversely affect such
rights, preferences, privileges or voting power of holders of the Series E
Preferred Stock; and provided further that (x) any increase in the amount of
authorized preferred stock or the creation or issuance of any series of
preferred stock, or (y) any increase in the amount of authorized shares of such
series, in each case ranking on parity with or junior to the Series E Preferred
Stock with respect to payment of dividends or the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers. Except
as provided above and as required by law, the holders of Series E Preferred
Stock are not entitled to vote on any merger or consolidation involving the
Corporation, on any share exchange, on a sale of all or substantially all of the
assets of the Corporation or on any other similar reorganization or change of
control transaction.

Section 4. Redemption Rights.

 

  (a) By the Holders of Series E Preferred Stock Following Fifth Anniversary.

(i) From and after the five (5) year anniversary of the Issue Date, each holder
of Series E Preferred Stock will have the right, at such holder’s option, to
require that the Corporation, to the extent it shall have Legally Available
Funds therefor, redeem all but not less than all of such holder’s Series E
Preferred Stock at a redemption price per share of Series E Preferred Stock (to
be paid in cash by wire transfer of immediately available funds) equal to the
greater of (A) the Liquidation Preference of a share of Series E Preferred Stock
plus the amount of any accrued but unpaid dividends thereon to the date fixed
for redemption, without interest, and (B) the Average Closing Price multiplied
by the number of shares of Common Stock into which a share of Series E Preferred
Stock could be converted in accordance with Section 6 (but, for purposes of this
clause (B), without taking into account any limitations or restrictions on the
convertibility of the shares of Series E Preferred Stock and without taking into
account any adjustment to the Conversion Ratio (as defined below) pursuant to
Section 6(g)), in each case measured as of the date on which the Corporation
receives a General Election Notice (as defined below) or the last Trading Day
immediately prior to such date, in each instance pursuant to this
Section 4(a)(i). A holder may exercise this option by delivering notice of such
exercise to the Corporation (a “General Election Notice”), which General
Election Notice shall certify (A) such holder’s address, (B) the number of
shares of Series E Preferred Stock held by such holder and (C) the holder’s
desired date of redemption, which shall be a Business Day that is no earlier
than thirty (30) days and no later than sixty (60) days from the date such
notice is sent, or such later date as may be required to comply with the
requirements of applicable law. “Average Closing Price” shall mean, as of any
date, the average closing price per share of the Common Stock on the New York
Stock Exchange (or if the Corporation’s Common Stock is not listed on the New
York Stock Exchange, then on the principal U.S. securities exchange on which the
Common Stock is listed or, if the Common Stock is not listed on a U.S. national
or regional securities exchange, then on the principal other market on which the
Common Stock is then traded or quoted) as reported by Bloomberg L.P. for the
twenty (20) Trading Days immediately preceding such date. “Trading Day” means a
day during which trading in securities generally occurs (from

 

B-6



--------------------------------------------------------------------------------

9:30 a.m. to 4:00 p.m. (New York City time)) on the New York Stock Exchange or,
if the Corporation’s Common Stock is not listed on the New York Stock Exchange,
then a day during which trading in securities generally occurs on the principal
U.S. securities exchange on which the Common Stock is listed or, if the Common
Stock is not listed on a U.S. national or regional securities exchange, then on
the principal other market on which the Common Stock is then traded or quoted.

(ii) Within fifteen (15) days following the receipt of any General Election
Notice, the Corporation shall deliver a notice to each holder of Series E
Preferred Stock who has delivered a General Election Notice (a “General
Redemption Notice”), at such holder’s address specified in the General Election
Notice, stating (A) the closing date on which such redemption shall occur, which
date shall be the date set forth in the applicable General Election Notice or,
at the option of the Corporation, a date that is no later than one hundred
eighty (180) days after the date specified in the General Election Notice,
(B) the price per share of Series E Preferred Stock to be redeemed, as
calculated in accordance with the applicable General Election Notice and (C) the
place or places where certificates for such shares of Series E Preferred Stock
are to be surrendered for payment of the applicable redemption price.

(iii) On the closing date set forth in any General Redemption Notice, the
Corporation will, to the extent lawful, purchase from such holder of Series E
Preferred Stock (but only upon surrender by such holder at the Corporation’s
office specified in the General Redemption Notice of the certificates
representing such shares or, if such certificate or certificates have been lost,
stolen, or destroyed, a lost certificate affidavit and indemnity in form and
substance reasonably acceptable to the Corporation), such holder’s shares of
Series E Preferred Stock at a price per share (to be paid in cash by wire
transfer of immediately available funds) specified in the General Redemption
Notice.

(iv) Upon receipt of any General Election Notice, the Corporation shall apply
its Legally Available Funds to such redemption. If on any applicable closing
date for a redemption specified in any General Redemption Notice, the
Corporation does not have sufficient Legally Available Funds to redeem all
shares of Series E Preferred Stock that the holders have elected to be redeemed,
then the Corporation shall ratably redeem the maximum number of shares that may
be redeemed with such Legally Available Funds and, except to the extent a holder
withdraws its General Election Notice, shall redeem any remaining shares as soon
as it has any additional Legally Available Funds. Notwithstanding the foregoing,
if the Corporation does not have sufficient Legally Available Funds on any
applicable closing date specified in any General Redemption Notice to redeem all
shares of Series E Preferred Stock that holders have elected to be redeemed, or
otherwise fails to comply with any provisions of this Section 4, the Applicable
Quarterly Dividend Rate shall increase three percent (3%) per annum (0.75% per
quarter) for each Series E Quarterly Period that commences after the
then-current Series E Quarterly Period with respect to any shares of Series E
Preferred Stock that remain outstanding, and the applicable redemption price for
any share of Series E Preferred Stock redeemed thereafter shall be the greater
of (i) the redemption price set forth in the original General Redemption Notice,
as adjusted to reflect all unpaid dividends accrued on such share on the date
the redemption price for such share is paid in full, and (ii) the Average
Closing Price multiplied by the number of shares of Common Stock into which a
share of Series E Preferred Stock could be converted in accordance with
Section 6 (but, for purposes of this clause (ii),

 

B-7



--------------------------------------------------------------------------------

without taking into account any limitations or restrictions on the
convertibility of the shares of Series E Preferred Stock and without taking into
account any adjustment to the Conversion Ratio pursuant to Section 6(g)),
measured as of the date that is three (3) Business Days prior to the date the
redemption price for such share is paid in full.

(v) No share of Series E Preferred Stock that is redeemed in accordance with
this Section 4(a) shall be entitled to receive any dividends in respect thereof
after the date on which the payments required by this Section 4(a) are paid or
set apart for payment to the holder of such share of Series E Preferred Stock in
accordance with the terms hereof. From and after the receipt of all such
payments in cash in full, all rights of the holder of such share of Series E
Preferred Stock shall, in respect of such share of Series E Preferred Stock,
cease, and such share of Series E Preferred Stock shall no longer be deemed to
be outstanding.

 

  (b) By the Holders of Series E Preferred Stock Upon Change of Control.

(i) Upon the public announcement of a Change of Control (as defined below)
approved by the Board, or, if a Change of Control otherwise occurs, the Company
shall promptly notify each holder of Series E Preferred Stock of such approval
or occurrence, and of the general terms of such transaction. Each such holder
shall then have the right, during the twenty (20) day period following receipt
of such notice from the Company (the “Option Period”), at such holder’s option,
to require that the Corporation redeem all but not less than all of such
holder’s Series E Preferred Stock at a redemption price per share of Series E
Preferred Stock (to be paid in cash by wire transfer of immediately available
funds) equal to the greater of (A) the sum of (I) the Liquidation Preference of
a share of Series E Preferred Stock plus the amount of any accrued but unpaid
dividends thereon to the date of the Change of Control, without interest, plus
(II) the Change of Control Make Whole Amount, and (B) the Change of Control
Price (as defined below) multiplied by the number of shares of Common Stock into
which a share of Series E Preferred Stock could be converted in accordance with
Section 6 (but, for purposes of this clause (B), without taking into account any
limitations or restrictions on the convertibility of the shares of Series E
Preferred Stock and without taking into account any adjustment to the Conversion
Ratio pursuant to Section 6(g)), in each case measured as of the date that is
five (5) Business Days prior to the date that the Change of Control is
consummated, or the last Trading Day immediately prior to such measurement date,
in each instance pursuant to this Section 4(b)(i) (such date, the “Measurement
Date”). A holder may exercise this option by delivering notice to the
Corporation during the Option Period of such exercise (a “Change of Control
Election Notice”), which Change of Control Election Notice shall certify
(A) such holder’s address, and (B) the number of shares of Series E Preferred
Stock held by such holder.

(ii) Within five (5) days following the receipt of any Change of Control
Election Notice, the Corporation shall deliver a notice to each holder of Series
E Preferred Stock who has delivered a Change of Control Election Notice (a
“Change of Control Redemption Notice”), at such holder’s address specified in
the Change of Control Election Notice, stating (A) the estimated price per share
of Series E Preferred Stock to be redeemed, as calculated in accordance with the
applicable Change of Control Election Notice and (B) the place or places where
certificates for such shares of Series E Preferred Stock are to be surrendered
for payment of the applicable redemption price.

 

B-8



--------------------------------------------------------------------------------

(iii) On the date the Change of Control is consummated (or, in the event the
Change of Control occurs prior to the public announcement thereof, on the date
no later than thirty (30) days following the date the Change of Control occurs),
the Corporation will, to the extent lawful and out of its Legally Available
Funds that are available after Payment in Full of Credit Obligations, purchase
from such holder of Series E Preferred Stock (but only upon surrender by such
holder at the Corporation’s office specified in the Chance of Control Redemption
Notice of the certificates representing such shares or, if such certificate or
certificates have been lost, stolen, or destroyed, a lost certificate affidavit
and indemnity in form and substance reasonably acceptable to the Corporation)
such holder’s shares of Series E Preferred Stock at a price per share (to be
paid in cash by wire transfer of immediately available funds) calculated as set
forth above as of the Measurement Date.

(iv) Upon receipt of any Change of Control Election Notice, the Corporation
shall set aside its Legally Available Funds that are available after the Payment
in Full of Credit Obligations to such redemption. If on the date of consummation
of the Change of Control, the Corporation does not have sufficient Legally
Available Funds that are available after the Payment in Full of Credit
Obligations to redeem all shares of Series E Preferred Stock that the holders
have elected to be redeemed, then the Corporation shall ratably redeem the
maximum number of shares that may be redeemed with such Legally Available Funds
that are available after the Payment in Full of Credit Obligations and, except
to the extent a holder withdraws its Change of Control Election Notice, shall
redeem any remaining shares as soon as it has any additional Legally Available
Funds. Notwithstanding the foregoing, if the Corporation does not have Legally
Available Funds that are available after the Payment in Full of Credit
Obligations on the date of consummation of the Change of Control to purchase, or
otherwise may not lawfully purchase, all shares of Series E Preferred Stock that
holders have elected to be purchased, or otherwise fails to comply with any
provisions of this Section 4, the Applicable Quarterly Dividend Rate shall
increase three percent (3%) per annum (0.75% per quarter) for each Series E
Quarterly Period that commences after the then-current Series E Quarterly Period
with respect to any shares of Series E Preferred Stock that remain outstanding,
and the applicable redemption price for any share of Series E Preferred Stock
redeemed thereafter shall be the greater of (i) the redemption price to be paid
on the date the Change of Control is consummated, as adjusted to reflect all
unpaid dividends accrued on such share on the date the redemption price for such
share is paid in full, and (ii) the Change of Control Price multiplied by the
number of shares of Common Stock into which a share of Series E Preferred Stock
could be converted in accordance with Section 6 (but, for purposes of this
clause (ii), without taking into account any limitations or restrictions on the
convertibility of the shares of Series E Preferred Stock and without taking into
account any adjustment to the Conversion Ratio pursuant to Section 6(g)),
measured as of the date that is three (3) Business Days prior to the date the
redemption price for such share is paid in full.

(v) No share of Series E Preferred Stock that is redeemed in accordance with
this Section 4(b) shall be entitled to receive any dividends in respect thereof
after the date on which the payments required by this Section 4(b) are paid or
set apart for payment to the holder of such share of Series E Preferred Stock in
accordance with the terms hereof. From and after the receipt of all such
payments in cash in full, all rights of the holder of such share of Series E
Preferred Stock shall, in respect of such share of Series E Preferred Stock,
cease, and such share of Series E Preferred Stock shall no longer be deemed to
be outstanding.

 

B-9



--------------------------------------------------------------------------------

(vi) For purposes of this Articles Supplementary, the following capitalized
terms shall have the following meanings:

“Beneficial Ownership” means, with respect to any Security, the ownership of
such Security by any “Beneficial Owner,” as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that, in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time.

“Change of Control” means (i) a sale of all or substantially all of the direct
or indirect assets of the Company (including by way of any reorganization,
merger, consolidation or other similar transaction), (ii) a direct or indirect
acquisition of Beneficial Ownership of Voting Securities of the Corporation by
another Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) by means of any transaction or series of transactions (including
any reorganization, merger, consolidation, joint venture, share transfer or
other similar transaction), pursuant to which the stockholders of the Company
immediately preceding such transaction or transactions collectively own,
following the consummation of such transaction or transactions, less than fifty
percent (50%) of the Voting Securities of the Corporation or the surviving
entity, as the case may be, or (iii) the obtaining by any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) of the
power (whether or not exercised) of the power to elect a majority of the members
of the Board (or similar governing body).

“Change of Control Price” means the Average Closing Price as of the Measurement
Date; provided, that such price shall not be less than the fair market value of
the consideration to be received by stockholders with respect to a share of
Common Stock pursuant to such Change of Control.

“Change of Control Make Whole Amount” means, if the date of consummation of the
Change of Control occurs prior to the date that is the fifth anniversary of the
Issue Date, an amount equal to the aggregate amount of all dividends that would
have accrued on a share of Series E Preferred Stock pursuant to Section 2(b)
from the date of consummation of the Change of Control through the date that is
the fifth anniversary of the Issue Date (which, for the avoidance of doubt,
shall be calculated assuming that no dividends will be declared pursuant to
Section 2(a) hereof, and shall not be subject to any discount rate).

“Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of March 30, 2012, by and among the Corporation, Wells Fargo
Bank, National Association, as Administrative Agent, and the other parties
thereto, as the same may be amended, modified or supplemented from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with all rules and regulations promulgated thereunder.

 

B-10



--------------------------------------------------------------------------------

“Guaranty” means that certain Guaranty, dated as of March 30, 2012, from the
Corporation and certain other parties to PNC Bank, National Association, as the
same may be amended, modified, supplemented or restated from time to time.

“Payment in Full of Credit Obligations” shall mean the payment in full in cash
of each of the Loans and other Obligations (as each such term is defined in the
Credit Agreement), and of the Debt (as such term is defined in the Guaranty), in
each instance, to the extent then due and payable.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, or other entity or organization, including any
governmental authority.

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, restricted
stock units, notes, bonds, debentures, and other securities, equity interests,
ownership interests and similar obligations of every kind and nature of any
Person.

“Voting Securities” means at any time shares of any class of capital stock or
other Securities of the Corporation that are then entitled to vote generally in
the election of directors and not solely upon the occurrence and during the
continuation of certain specified events, and any evidence of indebtedness,
shares of capital stock (other than Common Stock) or other Securities (including
options, warrants and similar securities) that may be converted into, exercised
for, or otherwise exchanged for such shares of capital stock.

 

  (c) By the Corporation.

(i) From and after the one (1) year anniversary of the Issue Date and until the
two (2) year anniversary of the Issue Date, the Corporation shall have the
right, at its option, at any time, to redeem all (but not less than all) of the
outstanding shares of Series E Preferred Stock at a redemption price per share
of Series E Preferred Stock (the “Call Price”) equal to the greater of (A) the
sum of (I) the Liquidation Preference of a share of Series E Preferred Stock
plus the amount of any accrued but unpaid dividends thereon to the date fixed
for redemption, without interest, plus (II) the Make Whole Amount, and (B) the
Average Closing Price multiplied by the number of shares of Common Stock into
which a share of Series E Preferred Stock could be converted in accordance with
Section 6 (but, for purposes of this clause (B), without taking into account any
limitations or restrictions on the convertibility of the shares of Series E
Preferred Stock and without taking into account any adjustment to the Conversion
Ratio pursuant to Section 6(g)), in each case measured as of the date on which
the Corporation delivers a Call Notice (as defined below), or the last Trading
Day immediately prior to such date, pursuant to this Section 4(c). The “Make
Whole Amount” shall be (x) if the Corporation delivers a Call Notice (as defined
below) that provides for a Redemption Date (as defined below) on or prior to the
fifteen (15) month anniversary of the Issue Date of the Series E Preferred Stock
in accordance with this Section 4(c)(i), an amount equal to the present value at
the Redemption Date of the aggregate amount of all dividends that would have
accrued on a share of Series E Preferred Stock pursuant to Section 2(b) from the
Redemption Date pursuant to this Section 4(c) through the date that is the fifth
anniversary of the Issue Date (which, for the avoidance of doubt, shall be
calculated assuming that no dividends pursuant to Section 2(a) hereof will be
declared),

 

B-11



--------------------------------------------------------------------------------

computed using a discount rate equal to the Treasury Rate as of the date that
the Corporation delivers a Call Notice (as defined below), or the last Trading
Day immediately prior to such date, and (y) if the Corporation delivers a Call
Notice that provides for a Redemption Date after the fifteen (15) month
anniversary of the Issue Date and on or prior to the two (2) year anniversary of
the Issue Date in accordance with this Section 4(c)(i), an amount equal to the
aggregate amount of all dividends that would have accrued on a share of Series E
Preferred Stock pursuant to Section 2(b) from the Redemption Date pursuant to
this Section 4(c) through the date that is the fifth anniversary of the Issue
Date (which, for the avoidance of doubt, shall be calculated assuming that no
dividends will be declared pursuant to Section 2(a) hereof, and shall not be
subject to any discount rate). The “Treasury Rate” shall mean, as of the
Redemption Date, the yield to maturity of United States Treasury securities with
a constant maturity most nearly equal to the period from the Redemption Date to
the fifth anniversary of the Issue Date.

(ii) The Corporation may exercise its option pursuant to this Section 4(c) by
delivering notice of such exercise (a “Call Notice”) to each holder of Series E
Preferred Stock at such holder’s address as it shall appear in the records of
the Corporation or such other address as such holder shall specify to the
Corporation in writing from time to time, stating (i) the date of redemption
(the “Redemption Date”), which shall be a Business Day that is no earlier than
thirty (30) days and no later than sixty (60) days from the date such notice is
sent, or such later date as may be necessary to comply with the requirements of
applicable law including the Exchange Act, and (ii) the estimated Call Price,
(iii) the place or places where certificates for such shares of Series E
Preferred Stock are to be surrendered for payment, and (iv) that dividends on
shares of Series E Preferred Stock shall cease to accrue on the Redemption Date.

(iii) Redemption pursuant to this Section 4(c) shall become effective on the
Redemption Date. On or before the applicable Redemption Date, each holder of
outstanding shares of Series E Preferred Stock shall surrender the certificate
or certificates representing such shares (or, if such certificate or
certificates have been lost, stolen, or destroyed, a lost certificate affidavit
and indemnity in form and substance reasonably acceptable to the Corporation) to
the Corporation at the place or places specified in the Call Notice, and upon
receipt thereof by the Corporation the aggregate Call Price for such redeemed
shares shall be immediately due and payable in cash to the record holder of the
shares of Series E Preferred Stock being redeemed. If a Call Notice has been
delivered in accordance with Section 4(c)(ii) and if the funds necessary for
redemption have been paid to, or set aside by the Corporation for payment to,
the holders of Series E Preferred Stock, then from and after the redemption
date, whether or not a holder has surrendered its certificate or certificates
representing its shares (or, if such certificate or certificates have been lost,
stolen, or destroyed, a lost certificate affidavit and indemnity in form and
substance reasonably acceptable to the Corporation), distributions will cease to
accrue on the Series E Preferred Stock, the Series E Preferred Stock shall no
longer be deemed outstanding and all rights of the holders of Series E Preferred
Stock as holders thereof will terminate, except the right to receive the
aggregate Call Price for the shares of Series E Preferred Stock held by each
such holder.

(c) Nothing in this Section 4 shall in any way prevent or limit redemption,
conversion or exchange of Series E Preferred Stock in accordance with Article V
of the Charter prior to the date of redemption under this Article IV.

 

B-12



--------------------------------------------------------------------------------

Section 5. Liquidation Rights.

(a) Liquidation Payment. Subject to the rights of any series of preferred stock
which by its terms expressly ranks senior to the Series E Preferred Stock in
respect of the right to receive payment of the distribution of assets upon
liquidation of the Corporation which may from time to time come into existence,
in the event of any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, then out of the assets of the Corporation
before any distribution or payment to the holders of Junior Stock (as to
dividends or upon liquidation, dissolution or winding up), but subject to
paragraph (b) below, the holders of the Series E Preferred Stock shall be
entitled to be paid out of assets of the Corporation legally available for
distribution to stockholders, in respect of each share of Series E Preferred
Stock, the greater of (i) the Liquidation Preference, plus accrued and unpaid
dividends whether or not declared, if any (or a pro rata portion thereof with
respect to fractional shares), to the date of final distribution and (ii) the
amount that such holder would have been entitled to receive in respect of the
Common Stock into which such share of Series E Preferred Stock could have been
converted assuming that, immediately prior to such event of liquidation,
dissolution or winding up of the Corporation, all holders of Series E Preferred
Stock had, pursuant to, and in accordance with, Section 6, converted all shares
of Series E Preferred Stock into shares of Common Stock (but, for purposes of
this clause (ii), without taking into account any limitations or restrictions on
the convertibility of the shares of Series E Preferred Stock and without taking
into account any adjustment to the Conversion Ratio pursuant to Section 6(g)).
Except as provided in this Section 5(a), the holders of the Series E Preferred
Stock shall be entitled to no other or further distribution in connection with
such liquidation, dissolution or winding up and shall have no further right or
claim to any of the remaining assets of the Corporation. Absent an actual
liquidation, dissolution or winding up of the Corporation, no merger or
consolidation, share exchange, sale of all or substantially all of the assets of
the Corporation or any other similar reorganization or change of control
transaction involving the Corporation shall be deemed to be a liquidation,
dissolution or winding up of the Corporation for purposes of this Section 5.

(b) Pro Rata Distribution. If, upon any liquidation, dissolution or winding up
of the Corporation, the assets of the Corporation available for distribution to
the holders of Series E Preferred Stock and the Parity Stock shall be
insufficient to permit payment in full to such holders of the sums that such
holders are entitled to receive in such case, then all of the assets available
for distribution to the holders of the Series E Preferred Stock and the Parity
Stock shall be distributed among and paid to the holders of the Series E
Preferred Stock and the Parity Stock, ratably in proportion to the respective
amounts that would be payable to such holders if such assets were sufficient to
permit payment in full.

Section 6. Conversion.

(a) Conversion by the Holders of Series E Preferred Stock. Pursuant to, and in
accordance with, the provisions of this Section 6, a holder of Series E
Preferred Stock shall have the right, at such holder’s option at any time
following (i) the approval by the requisite holders of Common Stock (other than
Common Stock held by holders of Series E Preferred Stock) of the conversion
rights set forth in this Section 6 (such conversion rights, the “Preferred Stock
Conversion Rights” and such approval by the holders of the Common Stock of the
Preferred Stock Conversion Rights, the “Stockholder Approval”), and (ii) the
expiration or termination of

 

B-13



--------------------------------------------------------------------------------

any applicable waiting periods (together with any extensions thereof) under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”), to convert
all or a portion of such holder’s shares of Series E Preferred Stock into the
number of fully paid and non-assessable shares of Common Stock obtained by
multiplying the number of shares of Series E Preferred Stock being converted by
the Conversion Ratio (as defined below and as in effect at the time of such
conversion) by surrendering such Series E Preferred Stock to be converted. Such
surrender shall be made in accordance with Section 6(c). The “Conversion Ratio”
with respect to any share of Series E Preferred Stock shall initially be equal
to one (1) share of Common Stock per share of Series E Preferred Stock, subject
to adjustment as set forth herein.

(b) Conversion by the Corporation. The Corporation shall have the right at any
time following (i) the Stockholder Approval of the Preferred Stock Conversion
Rights and (ii) the expiration or termination of any applicable waiting periods
(together with any extensions thereof) under the HSR Act, to convert all shares
of Series E Preferred Stock into the number of fully paid and non-assessable
shares of Common Stock obtained by multiplying the number of shares of Series E
Preferred Stock being converted by the Conversion Ratio (as in effect at the
time of such conversion) by providing notice of such conversion to the record
holders of the Preferred Stock.

 

  (c) Manner of Conversion.

(i) In order to convert a share of Series E Preferred Stock pursuant to
Section 6(a), the holder of such share to be converted shall surrender to the
Corporation the certificate representing such share, duly endorsed or assigned
to the Corporation or in blank (or, if such certificate or certificates have
been lost, stolen, or destroyed, a lost certificate affidavit and indemnity in
form and substance reasonably acceptable to the Corporation), accompanied by
written notice to the Corporation (in the case of conversion pursuant to
Section 6(a)) that the holder thereof elects to convert such Series E Preferred
Stock.

(ii) Until a holder of a share of Series E Preferred Stock converted pursuant to
Section 6(b) surrenders to the Corporation the certificate that represented such
share of Series E Preferred Stock, duly endorsed or assigned to the Corporation
or in blank (or, if such certificate or certificates have been lost, stolen, or
destroyed, a lost certificate affidavit and indemnity in form and substance
reasonably acceptable to the Corporation), the certificate that represented such
share of Series E Preferred Stock shall represent the number of shares of Common
Stock into which such share of Series E Preferred Stock was converted.

(iv) Unless the shares of Common Stock issuable on conversion are to be issued
in the same name as the name in which such Series E Preferred Stock are
registered, each share of Series E Preferred Stock surrendered for conversion
shall be accompanied by instruments of transfer, in form satisfactory to the
Corporation, duly executed by the holder or such holder’s duly authorized
attorney and an amount sufficient to pay any transfer or similar tax (or
evidence reasonably satisfactory to the Corporation demonstrating that such
taxes have been paid).

(iv) As promptly as practicable after the surrender of certificates of Series E
Preferred Stock in accordance with Section 6(c)(i), the Corporation shall issue
and shall deliver

 

B-14



--------------------------------------------------------------------------------

at such office to such holder, or on such holder’s written order, a certificate
or certificates for the number of full shares of Common Stock issuable upon the
conversion of such Series E Preferred Stock in accordance with the provisions of
this Section 6, and any fractional interest in respect of a share of Common
Stock arising upon such conversion shall be settled as provided in paragraph
(e) of this Section 6.

(v) Each conversion pursuant to Section 6(a) shall be deemed to have been
effected immediately prior to the close of business on the date on which
certificates for the Series E Preferred Stock (or, if such certificate or
certificates have been lost, stolen, or destroyed, a lost certificate affidavit
and indemnity in form and substance reasonably acceptable to the Corporation)
have been surrendered and such notice received by the Corporation in the manner
required hereby. Each conversion pursuant to Section 6(b) shall be deemed to
have been effected immediately prior to the close of business on the date on
which the Company delivers notice of such conversion to the holders of the
Series E Preferred Stock. The person or persons in whose name or names any
certificate or certificates for shares of Common Stock shall be issuable upon
any such conversion shall be deemed to have become the holder or holders of
record of the shares represented thereby at the time and on the date such
conversion is deemed to have been effected, and such conversion shall be at the
Conversion Ratio in effect at such time on such date unless the stock transfer
books of the Corporation shall be closed on that date, in which event such
conversion shall have been deemed to have been effected and such person or
persons shall be deemed to have become the holder or holders of record at the
close of business on the next succeeding day on which such stock transfer books
are open, but such conversion shall be at the Conversion Ratio in effect on the
date on which such conversion would have been effective if the stock transfer
books of the Corporation had not been closed.

(d) Accrued Dividends. Upon the conversion of each share of Series E Preferred
Stock and contemporaneously with the deliveries contemplated by Section 6(c),
the Corporation shall pay to the holder of such share all accrued but unpaid
dividends earned in respect of such share through the date prior to the
effective date of conversion, such payment to be in cash (by wire transfer of
immediately available funds).

(e) Fractional Shares. No fractional shares or scrip representing fractions of
shares of Common Stock shall be issued upon conversion of the Series E Preferred
Stock. Instead of any fractional interest in a share of Common Stock that would
otherwise be deliverable upon the conversion of Series E Preferred Stock, the
Corporation shall pay to the holder of such fractional share an amount in cash
equal to such fraction multiplied by the Average Closing Price, in each case
measured as of the Trading Date immediately preceding the date of conversion. If
more than one share of Series E Preferred Stock shall be surrendered for
conversion at one time by the shareholder, the number of full shares of Common
Stock issuable upon conversion thereof shall be computed on the basis of the
aggregate number of Series E Preferred Stock so surrendered.

(f) Adjustment of Conversion Ratio. The Conversion Ratio shall be adjusted from
time to time as follows:

(i) If the Corporation shall, while any shares of Series E Preferred Stock are
outstanding, (A) pay a dividend or make a distribution with respect to its
capital stock in shares of its Common Stock (which, for the avoidance of doubt,
shall not include any dividends paid in

 

B-15



--------------------------------------------------------------------------------

shares of Series E Preferred Stock pursuant to Section 2(b))), (B) subdivide its
outstanding Common Stock into a greater number of shares, (C) combine its
outstanding Common Stock into a smaller number of shares or (D) issue any shares
of capital stock by reclassification of its Common Stock, the Conversion Ratio
in effect at the opening of business on the day next following the date fixed
for the determination of stockholders entitled to receive such dividend or
distribution (in the case of the foregoing clause (A)), or at the opening of
business on the day following the day on which such subdivision, combination or
reclassification becomes effective (in the cases of the foregoing clauses (B),
(C) and (D)), shall be adjusted and shall become effective immediately so that
the holder of any Series E Preferred Stock thereafter surrendered for conversion
shall be entitled to receive the number of shares of Common Stock that such
holder would have owned or have been entitled to receive after the happening of
any of the events described above had such Series E Preferred Stock been
converted immediately prior to the record date (in the case of the foregoing
clause (A)) or the effective date (in the cases of the foregoing clauses (B),
(C) and (D)).

(ii) If the Corporation shall, while any shares of Series E Preferred Stock are
outstanding, issue rights, options or warrants to holders of Common Stock (other
than any issuances pursuant to the Corporation’s existing compensation
arrangements for its directors, officers, employees, consultants and agents or
any future compensation arrangements for its directors, officers, employees,
consultants and agents that are approved by the Corporation’s compensation
committee) entitling them to subscribe for or purchase Common Stock at a price
per share less than the Average Closing Price, measured as of the record date
for the determination of stockholders entitled to receive such rights or
warrants, then the Conversion Ratio in effect at the opening of business on the
day next following such record date shall be adjusted to equal the ratio
determined by dividing (A) the Conversion Ratio in effect at the opening of
business on the day next following such record date by (B) a fraction, the
numerator of which shall be the sum of (I) the number of shares of Common Stock
outstanding on the close of business on the date fixed for such determination
plus (II) the number of shares of Common Stock that the aggregate proceeds to
the Corporation from the exercise of such rights or warrants for Common Stock
would purchase at such Average Closing Price, and the denominator of which shall
be the sum of (X) the number of shares of Common Stock outstanding on the close
of business on the date fixed for such determination and (Y) the number of
additional shares of Common Stock offered for subscription or purchase pursuant
to such rights or warrants. Such adjustment shall become effective immediately
after the opening of business on the day immediately following such record date.
In determining whether any rights or warrants entitle the holders of Common
Stock to subscribe for or purchase shares of Common Stock at a per share price
that is less than such Average Closing Price, all consideration received by the
Corporation upon issuance and upon exercise of such rights or warrants shall be
taken into account, the value of such consideration, if in a form other than
cash, to be determined by the Board of Directors in the reasonable exercise of
their business judgment.

(g) Additional Adjustment of Conversion Ratio and Liquidation Preference. In the
event that the Stockholder Approval is not obtained within one hundred
eighty (180) days of the Issue Date then, upon the occurrence of such event,
each of the Conversion Ratio and the Liquidation Preference shall immediately be
adjusted, such that, immediately following such adjustment, each of the
Conversion Ratio and the Liquidation Preference, as adjusted, is equal to the
product of one hundred and ten percent (110%) multiplied by the amount of the
Conversion

 

B-16



--------------------------------------------------------------------------------

Ratio and the Liquidation Preference, respectively, in effect immediately prior
to such adjustment.

(h) Notice of Adjustment of Conversion Ratio. Whenever the Conversion Ratio is
adjusted as herein provided, the Corporation shall prepare a notice of such
adjustment of the Conversion Ratio setting forth the adjusted Conversion Ratio
and the effective date of such adjustment and shall deliver such notice of such
adjustment of the Conversion Ratio to the holders of the Series E Preferred
Stock at such holders’ last address as shown on the stock records of the
Corporation.

(i) Other Adjustments to Conversion Ratio. In the event the Corporation takes
any action that affects the Common Stock in a manner that could materially
adversely affect the conversion rights of the holders of the Series E Preferred
Stock or the value of such conversion rights (which action is not otherwise
contemplated by this Section 6), the Conversion Ratio for the Series E Preferred
Stock may be adjusted, to the extent permitted by law, as the members of the
Board of Directors (excluding, for the purposes of this Section 6(i), any
directors who have been nominated by TPG), in the exercise of their reasonable
business judgment, shall determine to be equitable in the circumstances.

 

  (j) Reservation and Validity.

(i) The Corporation covenants that it will at all times reserve and keep
available, free from preemptive rights, out of the aggregate of its authorized
but unissued shares of Common Stock for the purpose of effecting conversion of
the Series E Preferred Stock, the full number of shares of Common Stock
deliverable upon the conversion of all outstanding Series E Preferred Stock not
therefore converted or redeemed.

(ii) The Corporation covenants that any shares of Common Stock issued upon the
conversion of the Series E Preferred Stock shall be validly issued, fully paid
and non-assessable.

(k) Transfer Taxes. The Corporation will pay any and all documentary stamp or
similar issue or transfer taxes payable in respect of the issue or delivery of
shares of Common Stock or other securities or property on conversion of the
Series E Preferred Stock pursuant hereto; provided, however, that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issue or delivery of shares of Common Stock or
other securities or property in a name other than that of the holder of the
Series E Preferred Stock to be converted, and no such issue or delivery shall be
made unless and until the person requesting such issue or delivery has paid to
the Corporation the amount of any such tax or established, to the reasonable
satisfaction of the Corporation, that such tax has been paid.

Section 7. Status of Redeemed Stock. All shares of Series E Preferred Stock that
have been issued and reacquired in any manner by the Corporation (including,
without limitation, shares of Series E Preferred Stock which have been
surrendered for conversion) shall be returned to the status of authorized but
unissued shares of Series E Preferred Stock and shall not be re-issued as Series
E Preferred Stock or transferred by the Corporation without the written consent
of TPG (regardless of whether TPG or any of its affiliates owns any shares of
Series E

 

B-17



--------------------------------------------------------------------------------

Preferred Stock); provided, however, that the Corporation may, at any time,
reclassify such shares of Series E Preferred Stock as Common Stock without the
consent of TPG.

 

B-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, PARKWAY PROPERTIES, INC. has caused these presents to be
signed in its name and on its behalf by its President and attested to by its
Assistant Secretary on                     .

 

PARKWAY PROPERTIES, INC. By:                                              
ATTEST:   By:                                              

THE UNDERSIGNED, President of PARKWAY PROPERTIES, INC., who executed on behalf
of the Corporation the Articles Supplementary of which this certificate is made
a part, hereby acknowledges in the name and on behalf of said Corporation the
foregoing Articles Supplementary to be the corporate act of said Corporation and
hereby certifies that the matters and facts set forth herein with respect to the
authorization and approval thereof are true in all material respects under
penalties of perjury.

 

By:                                             

(Signature page to Articles Supplementary)

 

B-19